             Case 1:21-mj-00709-MJD Document 2 Filed 07/30/21 Page 1 of 6 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________

                  United States of America                       )
                             v.                                  )
                                                                 )       Case No.
                                                                 )                  1:21-mj-00709
                      Shaboo Rodgers,                            )
                                                                 )
                                                                 )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    May 4, 2020               in the county of                Marion        in the
     Southern          District of            Indiana        , the defendant(s) violated:

            Code Section                                                   Offense Description
18 U.S.C. § 922(g)(1)                          Possession of a Firearm by a Prohibited Person




         This criminal complaint is based on these facts:
See attached Affidavit.




         ✔ Continued on the attached sheet.
         u

                                                                                            /s/ Gregory A. Kessie
                                                                                            Complainant’s signature

                                                                                      Gregory A. Kessie, TFO/ATF
                                                                                             Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
          telephone
 UHOLDEOHHOHFWURQLFPHDQV

Date:    July 30, 2021
                                                                                               Judge’s signature

City and state:                      Indianapolis, Indiana                     Hon. Paul R. Cherry, U.S. Magistrate Judge
                                                                     Mark J. Dinsmore
                                                                                            Printed name and title
                                                                     United States Magistrate Judge
                                                                     Southern District of Indiana
   Case 1:21-mj-00709-MJD Document 2 Filed 07/30/21 Page 2 of 6 PageID #: 3




 AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A CRIMINAL COMPLAINT
            Your Affiant, Gregory A. Kessie, being duly sworn, does depose and state:
                          Affiant Background and Purpose of Affidavit

       1.        Your Affiant is a Task Force Officer (TFO) with the Federal Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF), a component of the United States Department of

Justice, and has served in that capacity since October 2020. Your Affiant is currently assigned to

the Indianapolis Group I Field Office – Achilles Task Force- Crime Gun Intelligence Center

(CGIC) and is charged with investigating violations of federal firearms, explosives, and arson

laws, as well as offenses enumerated in Titles 18 and 26 of the United States Code. Your Affiant

is a Detective for the Indianapolis Metropolitan Police Department (IMPD) and has been

employed with IMPD since April 2007.

       2.        As a law enforcement officer, your Affiant has participated in investigations

involving homicides, aggravated batteries, serious violent felons, firearms, drug trafficking,

robberies, and financial crimes, among other matters. Your Affiant has also testified in judicial

proceedings and prosecutions for violations of comparable state law. Your Affiant received their

initial training at the Indianapolis Metropolitan Police Department Academy in 2007. Your

Affiant has satisfied the minimum basic training requirements established by rules adopted by

the law enforcement training board under I.C. 5-2-1-9 and described in I.C. 35-37-4-5. Your

Affiant has received Basic Interview and Interrogation Course Training (2010), Characteristics

of an Armed Offender training (2015), IMPD/ATF Task Force, Firearms Liaison Training,

DNA/Print recovery course (2015), IMPD Narcotics Detective School, August 2011 (2016),

Quarterly Firearms Training (held in Indianapolis) and Yearly in-service training (held in

Indianapolis).
   Case 1:21-mj-00709-MJD Document 2 Filed 07/30/21 Page 3 of 6 PageID #: 4




       3.      The information set forth in this Affidavit is based upon my participation in this

investigation, review of law enforcement reports, discussions with other law enforcement

officers involved in the investigation, and my experience and training. This Affidavit does not

set forth every fact your Affiant has learned during this investigation, but rather is provided

solely for establishing probable cause in support of the application for a Complaint in this matter.

The information contained in the following paragraphs is either personally known to your

Affiant or was told to your Affiant by other law enforcement officers.

       4.      This Affidavit is submitted in support of a Criminal Complaint charging Shaboo

RODGERS (date of birth XX/XX/1975) and Social Security Number XXX-XX-1239) with

Possession of a Firearm by a Prohibited Person in violation of Title 18, United States Code,

Section 922(g)(1). The information contained in the following paragraphs is either personally

known to your Affiant or was told to your Affiant by other law enforcement officers.

                                Facts Supporting Probable Cause

       5.      On May 4, 2020 Detectives with IMPD Crime Gun Intelligence Center (CGIC)

were conducting surveillance at 324 W 29th Street in reference to a recent shooting.

       6.      That day, Detective Sergeant Shaughnessy was doing surveillance at the residence

when he observed Shaboo RODGERS enter 324 W 29th St, Indianapolis, Indiana. There was a

Jeep Cherokee parked in the front yard of the residence, with Indiana temporary plate L004608.

Detective Sergeant Shaughnessy observed RODGERS move in and out of the front driver seat of

the Jeep Cherokee several times. RODGERS had been identified as the perpetrator of an

aggravated assault and residential burglary. Law enforcement was actively looking for him.

Detective Sergeant Shaughnessy observed RODGERS get into the Jeep Cherokee and drive east

on 29th St. Detective Wogan conducted a traffic stop on the Jeep Cherokee at 29th St. and N
   Case 1:21-mj-00709-MJD Document 2 Filed 07/30/21 Page 4 of 6 PageID #: 5




Illinois St. RODGERS was taken into custody for his suspected involvement in the aggravated

assault and residential burglary.

       7.      Based on RODGERS’ suspected involvement in the aggravated assault and an

ongoing investigation into 234 W. 29th Street, Detective Cooper applied for and was granted a

search warrant for 324 W 29th Street. IMPD SWAT was requested to assist in serving this

warrant.

       8.      Once the IMPD SWAT team cleared the residence and released the house to

detectives, Detective Christopher Cooper observed a red Dodge Durango with Indiana license

plate number WTZ148 and a black Volvo car with Indiana license plate number BTA545 parked

in the back yard on the north side of the residence. The red Dodge Durango was parked next to

the residence and the black Volvo was parked approximately (20) twenty feet north of the red

Dodge Durango in the backyard. Detective Christopher Cooper requested Officer Roa and his K9

partner to conduct a narcotic sniff of both vehicles located on the property of 324 W 29th St. The

K9 gave a positive identification to the presence of narcotics in both vehicles.

       9.      Detective Christopher Cooper applied for and was granted a search warrant for

the black Volvo and red Dodge Durango parked in the backyard of 234 W 29th St.

       10.     During a search of the residence detectives located a Hi-Point, model CF380, 380

caliber handgun, bearing serial number P8036299 in the northwest bedroom on the top shelf of

the closet, a Taurus, model 709 slim, 9mm handgun, bearing serial number TS040244 in the hall

closet on the top shelf, a SKS, 7.62x39 rifle, bearing serial number 11228 in the southwest

bedroom under the couch, and a 38-special revolver, model RG40, bearing serial number

R116199 in the black Volvo under the driver seat. Each of the weapons was processed for prints

and DNA.
   Case 1:21-mj-00709-MJD Document 2 Filed 07/30/21 Page 5 of 6 PageID #: 6




       11.      On May 27, 2021, TFO Kessie received a laboratory report from the Indianapolis-

Marion County Forensic Services Agency. The report compared the DNA Buccal Swab

recovered from Shaboo RODGERS to the DNA sample taken from the grip of the Taurus

handgun listed above. The Marion County Forensic Services Agency found that the DNA

profile of the major contributor matches the DNA profile of Shaboo RODGERS.

       12.      Investigators submitted a latent print card with latent prints recovered from the

Taurus handgun listed above to the IMPD Latent Print Unit. On May 05, 2020, Task Force

Investigators received a Latent Print Comparison Report stating the prints recovered from the

“side of the magazine” of the Taurus” were identified as belonging to Shaboo RODGERS.

       13.      The Taurus, Hi-Point, and SKS rifle described above were not manufactured in

the state of Indiana. By virtue of their presence in the State of Indiana, therefore, the firearms had

to have been transported or shipped in interstate or foreign commerce prior to May 04, 2020.

       14.      RODGERS has sustained the following convictions for crimes punishable by

more than one (1) year of imprisonment:

             a. Possession of a controlled substance (as a D felony) under Marion County

                (Indiana) cause number 49G14-1205-FD-033762 on or about October 13, 2012;

             b. Dealing in a narcotic drug (as a B felony) under Marion County (Indiana) cause

                number 49G20-0102-CF-039482 on or about July 6, 2001;

             c. Possession of a narcotic drug (as a D felony) under Marion County (Indiana)

                cause number 49G14-0001-DF-010305 on or about November 12, 2000;

                                     Conclusion and Request

       Your Affiant submits that, based on the facts set forth in this Affidavit, probable cause

exists that on May 04, 2020, in the Southern District of Indiana, Shaboo RODGERS, knowingly
   Case 1:21-mj-00709-MJD Document 2 Filed 07/30/21 Page 6 of 6 PageID #: 7




possessed a firearm in violation of Title 18, United States Code, Section 922(g)(1) Accordingly,

your Affiant requests this Court issue a Criminal Complaint charging RODGERS with this

crime, along with a warrant for his arrest.


                                                                ____/s/ Gregory A. Kessie _________
                                                                Gregory A. Kessie, Task Force
                                                                Officer
                                                                Bureau of Alcohol, Tobacco,
                                                                Firearms and Explosives (ATF)

        Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone.




       Dated: July 30, 2021
                                              Mark J. Dinsmore
                                              United States Magistrate Judge
                                              Southern District of Indiana
